Title: [Diary entry: 28 April 1760]
From: Washington, George
To: 

Monday Apl. 28th. Let my House in Town to Colo. Moore, for Colo. Dandridge, who is to come into it in the Fall, and pay me 45 £ pr. Ann. In the meanwhile I am to paint it. In the Afternoon after collecting what Money I coud I left Town and reachd Colo. Bassetts. This day agreed with Mr. Jno. Driver of Nansemond for 25,000 shingles to be deliverd in October. They are to be 18 inch shingles and of the best sort. Desird him if he coud not cause them to be deliverd for 18/ a Thousd. not to send them but let me know of it as soon as possible.